         Case 1:20-cv-02340-EGS Document 54 Filed 10/05/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 STATE OF NEW YORK, et al,


                     Plaintiffs,

         v.                                           Civil Docket No. 20-cv-2340 (EGS)

 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,


                     Defendants.




                     DEFENDANTS’ MOTION FOR CLARIFICATION

       On September 27, 2020, this Court entered a preliminary injunction enjoining Defendants

“from enforcing the Postal Policy Changes.” Order (Sept. 27, 2020), ECF No. 51. The Court’s

memorandum opinion defined those changes as: (1) “removing 671 high-speed sorting machines

nationwide,” (2) “prohibiting ‘late trips’ and ‘extra trips,’” (3) an ‘initiative’ that prohibited mail

carriers in certain cities from spending time in the morning sorting mail so they could ‘leave for

the street earlier,’” and (4) informing “46 states and the District of Columbia that if the states did

not pay First Class postage on ballots sent to the voters, there would be a risk that voters would

not receive their ballots in time to return them by mail,” which was “a change to the USPS policy

of treating election mail and political mail marked as marketing mail on an expedited First-Class

basis.” Mem. Op., at 5-8, ECF No. 52.

       In response to other court orders, USPS has issued instructions that also serve to comply

with this Court’s recent order. As relevant here, those instructions make clear that the Postal

Service (1) has “suspend[ed] all removal of letter and flat sorting machines until after the


                                                  1
         Case 1:20-cv-02340-EGS Document 54 Filed 10/05/20 Page 2 of 12




November 2020 elections,” (2) “has not banned the use of late and extra trips,” and (3) will

“prioritize Election Mail that is entered as Marketing Mail regardless of the paid class.” Clarifying

Operating Instructions, at 3-4, ECF No. 50-1. The Postal Service has also allocated additional

resources toward the expeditious processing of Election Mail starting October 1, so that “Election

Mail entered as Marketing Mail . . . is generally delivered in line with First-Class Mail delivery

standards.” Additional Resources for Election Mail Beginning October 1, at 1 ECF No. 50-3.

       Still, to ensure that the Postal Service is in full compliance with the intent of this Court in

issuing the Order, Defendants seek to clarify three aspects: (1) that the injunction prospectively

prohibits the Postal Service from removing mail processing requirement, but does not require it

to bring mail processing equipment back into service if that equipment has already been

dismantled or dissembled for their usable parts (which would likely be impossible); (2) that

Election Mail sent as Marketing Mail need not, for the first time, be sent via plane (which would

constitute a major change that would seriously disrupt the processing of the mail and may not, in

fact, be possible), and (3) that the Postal Service is not required to treat Political Mail in the same

manner as Election Mail (a remedy that Plaintiffs have not sought). Defendants seek these

clarifications to guard against the likely unintended consequences of a ruling that would

undermine the Postal Service’s ability to timely deliver the mail before the upcoming election—

a result that Defendants believe this Court did not intend. Pursuant to LCvR 7(m), Counsel for

the Defendants have conferred with Counsel for the Plaintiffs who represent that they do not

object to Defendants seeking clarification of the Court’s preliminary injunction order, but will

respond in writing with their position on each of the motion’s points on the deadline set by the

local rules (or as otherwise ordered by the Court).




                                                  2
         Case 1:20-cv-02340-EGS Document 54 Filed 10/05/20 Page 3 of 12




                                  STANDARD OF REVIEW
        A preliminary injunction order must “state its terms specifically,” and “describe in detail

. . . the act or acts restrained or required.” Fed. R. Civ. P. 65(d)(1). To ensure compliance with

Rule 65(d)(1), a district court may clarify the scope of an injunction. Paramount Pictures Corp.

v. Carol Publ’g Group, Inc., 25 F. Supp. 2d 372, 374 (S.D.N.Y. 1998) (citing Regal Knitwear

Co. v. NLRB, 324 U.S. 9, 15 (1945)). By clarifying the scope of a previously issued preliminary

injunction, a court “add[s] certainty to an implicated party’s effort to comply with the order and

provide[s] fair warning as to what future conduct may be found contemptuous.” See N.A. Sales

Co., Inc. v. Chapman Indus. Corp., 736 F.2d 854, 858 (2d Cir. 1984); see also Robinson v.

Delicious Vinyl Records Inc., No. CV134111CASPLAX, 2013 WL 12119735, at *1 (C.D. Cal.

Sept. 24, 2013).

        To the extent this Court views this motion as seeking reconsideration, Defendants

respectfully ask that this Court grant such relief. Under Federal Rule of Civil Procedure 54(b),

“any order . . . that adjudicates fewer than all the claims or the rights and liabilities of fewer than

all the parties . . . may be revised at any time before the entry of a judgment adjudicating all the

claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b). A Rule 54(b) motion

may be granted “as justice requires.” Coulibaly v. Tillerson, 278 F. Supp. 3d 294, 201 (D.D.C.

2017); United States v. Dynamic Visions, Inc., 321 F.R.D. 14, 17 (D.D.C. 2017); Singh v. George

Washington Univ., 338 F. Supp. 2d 99, 1010 (D.D.C. 2005) (quoting Cobell v. Norton, 224

F.R.D. 266, 272 (D.D.C. 2004)). The moving party bears the burden of establishing “that some

harm, legal or at least tangible, would flow from a denial of reconsideration.” Dynamic Visions,

Inc., 321 F.R.D. at 17 (quoting Cobell, 355 F. Supp. 2d at 540) (internal quotation marks

omitted).



                                                   3
         Case 1:20-cv-02340-EGS Document 54 Filed 10/05/20 Page 4 of 12




                                             ANALYSIS

        The Postal Service has strived to ensure compliance with the Court’s order. Nonetheless,

Defendants have identified a limited set of circumstances where, if construed as potentially

required by the Court’s order, compliance would either be impossible, or may result in material

delays in the mail. Therefore, Defendants make the following requests for clarification to ensure

that their interpretation is consistent with the Court’s intent.

        First, the Court enjoined Defendants “from enforcing the Postal Policy Change[],” Order,

at 1, ECF No. 51, of “removing 671 high-speed sorting machines nationwide,” Mem. Op. at 5.

Defendants respectfully request that this Court clarify that its Order prospectively enjoins the

Postal Service from removing mail sorting machines from service, but that it does not require the

Postal Service to return disassembled machines into service (something that may not be possible).

        “[T]he Postal Service has suspended all removal of letter and flat sorting machines until

after the November 2020 elections.” Clarifying Operational Instructions, at 3, ECF No. 50-1. The

Postal Service further provided that “if it is determined to add processing capacity to fulfill [the

Postal Service’s] service commitments with regard to Election Mail, available processing

equipment will be returned to service.” Id. at 4. This is a requirement of the preliminary injunction

entered both by the Court in the Eastern District of Washington and by the Court in the Eastern

District of Pennsylvania. See Order, at ¶ 3, State of Washington v. Trump, No. 20-cv-3127-SAB

(E.D. Wash. Sept. 17, 2020), ECF No. 81; Order, at ¶ 3, Commonwealth of Pennsylvania v. DeJoy,

No. 20-cv-4096 (E.D. Pa. Sept. 28, 2020), ECF No. 63. However, “[b]ecause removed machines

are generally [disassembled] for their usable parts, with such parts being removed to maintain or

enhance other machines, there is no current plan to return removed machines to service.”

Clarifying Operational Instructions, at 3, ECF No. 50-1; see also Couch Dec. ¶ 11, ECF No. 30-2



                                                   4
         Case 1:20-cv-02340-EGS Document 54 Filed 10/05/20 Page 5 of 12




(“When machines are removed from a facility, they are dissembled for their usable parts. Some

of the older machines have parts that are now impossible to replace. We take those parts to

maintain the other machines.1 Parts that are not usable are sold.”); Couch Dec. ¶ 12 (“It would be

impossible to undo the decommissioning and removal of some machines, as some machines’

critical parts are now in use elsewhere and other machines (once all proprietary components are

removed) have been offered for sale to the general public through the Postal Service’s Corporate

Asset Accountability Office.”). The Postal Service clarifies, however, that it has “more than

sufficient capacity to process current and anticipated mail volumes with the existing machine

fleet,” and therefore does not expect the availability of machines to be an issue. Clarifying

Operational Instructions, at 3, ECF No. 50-1.

       Defendants therefore respectfully seek that this Court clarify that the provision of its order

enjoining the Postal Service from enforcing the policy of removing mail processing equipment

does not require it to return such removed equipment to service, particularly if such equipment has

already been disassembled or sold.

       Second, notwithstanding this Court’s direction that the Postal Service be enjoined from

implementing the Postal Policy Changes, see Order, ECF No. 51, there is a construction of the

Order that would require the Postal Service, for the first time, to change its policies to transport

Election Mail entered as Marketing Mail by air. Defendants seek clarification that the Court does

not require this result, which is not possible for technical reasons without seriously disrupting the

Postal Service’s operations.



1
  “Some machines can also be expanded using parts from others. For example, in a facility where
a Delivery Barcode Sorter was decommissioned, many of its sorting stacker units were attached to
another sorter in order to increase the second sorter’s capabilities, which is a more efficient use of
space and personnel than having two separate machines, each with less capacity.” Couch Dec. ¶
11.
                                                  5
         Case 1:20-cv-02340-EGS Document 54 Filed 10/05/20 Page 6 of 12




        As an initial note, Defendants understand the Court’s reference to “the USPS policy of

treating election mail . . . mailed as marketing mail on an expedited First-Class basis,” Mem. Op.

at 8, ECF No. 52 (citing Pls.’ Ex. 30, ECF No. 12-33 at 12) to refer to the policies and practices

the Postal Service has in place to ensure that “Election Mail entered as Marketing Mail should be

. . . processed expeditiously to the extent feasible so that it is generally delivered in line with the

First-Class Mail delivery standards.” See Clarifying Operational Instructions, at 4, ECF No. 50-

1; see also Additional Resources for Election Mail Beginning October 1, at 1, ECF No. 50-3.

Defendants base this understanding on the Court’s citation of the USPS OIG report in the Court’s

opinion, where the report states that “[t]he Postal Service often prioritizes Election . . . Mail mailed

as Marketing Mail and treats it as First-Class Mail.” Pls.’ Ex. 30, ECF No. 12-33, at 12 (emphasis

added). That OIG report that the Court cites for the pre-change baseline goes on to describe

additional examples of how “the Postal Service has altered its normal processes to accommodate

the timely processing of Election . . . Mail and help meet the needs of elections.” Id. The Postal

Service is continuing—and, indeed, expanding—these practices with respect to the November

Election. See, e.g., Clarifying Operational Instructions, at 4, ECF No. 50-1; see also Additional

Resources for Election Mail Beginning October 1, at 1, ECF No. 50-3. Accordingly, the Postal

Service believes its current practices as described in the recent Operating Instructions and

Additional Resources guidance comport with this Court’s injunction, and respectfully request that

the Court clarify if this is not so.

        In any event, the Postal Service respectfully requests that this Court clarify that its Order

enjoining certain operational changes does not require it, for the first time, to transport Election

Mail sent as Marketing Mail by air. This is because “[i]n limited circumstances, specifically when

mail is to be transported across the county, it is not operationally possible for Election Mail entered



                                                   6
         Case 1:20-cv-02340-EGS Document 54 Filed 10/05/20 Page 7 of 12




as Marketing Mail to be delivered as quickly as First-Class Mail . . . due to certain inherent

differences between the products and the inability of mail processing machines to distinguish

between Election Mail entered as Marketing Mail and other Marketing Mail.” Supp. Glass Dec. ¶

5. As “has been historically true and has not changed,” “a portion of First-Class Mail travels by

air transportation,” while “Marketing Mail is transported strictly on a surface network,” id., and

therefore “Election Mail sent via Marketing Mail is not transported by air.” Id. ¶ 6. “This is no

different than in past elections and does not reflect any change in the Postal Service’s policies or

practices this year.” Id.

        There are technical reasons that prevent the Postal Service from being able to modify this

policy, at least at the scale potentially required by the Court’s order. Based on their programing,

“[w]hen Postal Service scanning machines sort mail, mail labeled as Marketing Mail is sorted for

ground transportation.” Id. ¶ 7. Because the scanning machines “cannot distinguish between

different kinds of Marketing Mail,” “there is no way to instruct the machines to [specifically] sort

Election Mail that is sent as Marketing Mail for air transportation.” Id.

        The Postal Service has considered several workarounds, but none are feasible, at least in

the short time between now and the Election. First, it could send all Marketing Mail for air

transportation, but this “is likely to have a negative impact on the air transportation network,” id.,

which has already suffered a “substantial reduction” due to COVID-19, id ¶ 9. Second, it could

instruct employees to manually re-label all the trays of Marketing Mail that it identifies as

containing Election Mail. Id. ¶ 8. Large-scale relabeling is not practicable for at least four reasons.

First, manual re-labeling would consume significant employee time, diverting employees from

other critical mail-sortation tasks (and thus delay that mail). Id.; see also id. (“[t]here is no way to

do a mass relabeling or reprinting without manually replacing each label with a manually printed



                                                   7
         Case 1:20-cv-02340-EGS Document 54 Filed 10/05/20 Page 8 of 12




label.”). Second, manual re-labeling would also require that the mail be held for the labor-intensive

process, which would delay all mail, including Election Mail. Because the Postal Service relies

on machines to process mail, it is not staffed at levels to sort all Election Mail entered as Marketing

Mail by hand. Id. Third, large-scale relabeling could also tax or exceed the Postal Service’s air

capacity. “Due to COVID-19, there has been a substantial reduction in commercial flights and

flights by other air transportation contractors, which the Postal Service uses to move mail, which

limits the Postal Service’s capacity to move mail by air.” Id. ¶ 9. Finally, manual re-labeling

would override the initial tray-level and would remove the ability of election officials to track

ballots. Id. ¶ 10. While the Postal Service may be able to implement long-term solutions to

distinguish Election Mail sent as Marketing Mail from other Marketing Mail, it is not possible to

implement those solutions this close to an election, especially as states have begun printing and

mailing ballots. Id. ¶ 11.

       The Postal Service therefore respectfully requests clarification that—consistent with its

long-standing practice—Election Mail sent as Marketing Mail need not be sent by air if such

practices are not operationally possible. Specifically, the Postal Service requests that the Court

amend its Order to clarify that “The Postal Service is not required to ship Election Mail sent as

Marketing Mail by air.” Implementing this change would also be consistent with two recent

Federal District Court orders, both of which made clear that while the Postal Service must ensure

that Election Mail “is generally delivered in line with First-Class Mail delivery standards,” it is

not required to move Marketing Mail by air. See, e.g., Order (Oct. 2, 2020), State of Washington

v. Trump, No. 20-cv-3127-SAB (E.D. Wash.), ECF No. 90; Order (Sept. 25, 2020), Jones v. USPS,

No. 29-cv-6516 (VM), ECF No. 57.




                                                  8
         Case 1:20-cv-02340-EGS Document 54 Filed 10/05/20 Page 9 of 12




        To be clear, this practical barrier would only affect Election Mail entered as Marketing

Mail that is traveling long distances. “Because First-Class Mail sent within shorter distances does

not generally travel by air, the practical barrier identified above should not prevent Election Mail

sent within shorter distances from receiving a delivery speed equal to First-Class Mail even when

it is entered as Marketing Mail.” Id. ¶ 12. Moreover, the Postal Service will employ special

individualized measures to deliver individual ballots mailed close to elections, which may include

manually separating them and moving them by air. And, as discussed above, the Postal Service

has, and will continue to have numerous policies in place to prioritize Election Mail so that “it is

generally delivered in line with the First-Class Mail delivery standards.” Clarifying Operational

Instructions, ECF No. 50-1, at 4. Indeed, the Postal Service is “expanding processing windows on

letter and flat sorting equipment to ensure that all Election Mail received prior to the First-Class

Mail Critical Entry Time2 is processed that same day,” id., while further instructing that, effective

October 1, “to the extent possible, Election Mail received after the Critical Entry Time should be

processed and advanced as if it arrived prior to the Critical Entry Time, unless doing so would

disrupt on-time service for Election Mail received prior to the Critical Entry Time.” Additional

Resources for Election Mail Beginning October 1, ECF No. 50-3, at 1. 3

        Finally, Defendants respectfully request that this Court clarify that the Postal Service is not

required to treat Political Mail in the same manner as Election Mail, i.e., “mailed as marketing



2
  “By ensuring that Election Mail entered as Marketing Mail is processed with the same Critical
Entry Time as First-Class Mail, the Postal Service can ensure that Election Mail entered as
Marketing Mail at its final destinating facility [i.e., the center that last processes the mail before it
is sent to delivery units] is transported to delivery units and delivered locally by letter carriers with
the same speed as First-Class Mail.” Supp. Glass Dec. ¶ 4.
3
 There are other distinctions between First-Class Mail and Marketing Mail that are not related to
delivery speed, including the fact that First-Class Mail is sealed from inspection. See Supp. Glass
Dec. ¶¶ 13-15. Defendants do not understand this Court’s injunction to reach these features.
                                                   9
        Case 1:20-cv-02340-EGS Document 54 Filed 10/05/20 Page 10 of 12




mail on an expedited First-Class basis.” Mem. Op. at 8, ECF No. 52. “The Postal Service defines

‘Election Mail’ as any item mailed to or from authorized election officials that enables citizens to

participate in the voting process.        This includes ballots, voter registration forms, ballot

applications, polling place notifications, and similar materials. . . . This is distinct from ‘political

mail,’ which is sent by political candidates, political action committees, and similar organizations

in order to engage in issue advocacy or to advocate for candidates or other things, such as

initiatives, that may appear on a ballot.” Glass Dec. ¶ 3, ECF No. 30-2; see also See Order, Jones

v. USPS, No. 20-cv-6516-VM, ECF No. 49, at 17 n.8 (S.D.N.Y. Sept. 21, 2020) (adopting same

definition of Election Mail).

        Other than through an incidental reference, Plaintiffs have not challenged, or even

mentioned, the Postal Service’s policies with respect to the treatment of Political Mail. See, e.g.,

Compl. ¶ 79, ECF No. 1, (complaining about the Postal Service having “[a]ltered election mail

standards,” and noting that “the agency’s inspector general found that 95.6 percent of election and

political mail was delivered within First Class mail speed standards.”); PI Mem. at 11, ECF No.

12-1 (stating that “[T]he U.S. Postal Service also disavowed its prior practice of delivering election

mail at First Class speeds of one to three days regardless of the paid class of service,” and citing

to an exhibit that stated that “[t]he Postal Service often prioritizes Election and Political Mail

mailed as Marketing Mail and treats it as First-Class Mail.”). Nor have the Plaintiffs attempted to

demonstrate their standing with respect to Political Mail, as they do not allege that they have been

injured by the timing of mail sent by politicians or political actors with regards to an upcoming

election.

        Defendants also understand this Court to have focused on the issue of Election Mail, rather

than Political Mail, in issuing its memorandum opinion. In that opinion, this Court refers to the



                                                  10
         Case 1:20-cv-02340-EGS Document 54 Filed 10/05/20 Page 11 of 12




relevant Postal Policy Change (the change that it ultimately enjoined) as relating to the treatment

of “ballot sent to voters.” See Mem. Op., at 8, ECF No. 52. The Postal Service recognizes such

ballots as Election Mail, rather than Political Mail, and they will be treated on an expedited basis.

See Additional Resources for Election Mail, ECF No. 51-3. Moreover, that letter did not discuss

Political Mail at all.

        If this Court intends its order to cover all Political Mail, rather than Election Mail, then

significant operational consequences could occur as a result. The vast majority of identifiable

Political Mail—approximately 97.6% in April through June 2020—is currently sent as Marketing

Mail.   See U.S. Postal Service, Office of the Inspector General, Audit Report: Processing

Readiness of Election and Political Mail During the 2020 General Elections, Rpt. No. 20-225-R20

(Aug. 31, 2020), at 13, attached as Pls.’ Ex. 20, ECF No. 12-33. Moreover, to the extent such

Marketing Mail would need to be sent by air in order to meet First-Class Mail delivery standards,

it is likely that the Postal Service would face the same operational consequences as discussed above

with regards to Election Mail.

        Thus, Defendants respectfully request that this Court clarify that the reference to enjoining

the “Postal Policy Changes” does not require the Postal Service to treat all Political Mail as First-

Class Mail.

                                         CONCLUSION

        For the aforementioned reasons, Defendants respectfully request that this Court grant

Defendants’ Motion for Clarification of the Preliminary Injunction Order.


Dated: October 5, 2020               Respectfully submitted,

                                     JEFFREY BOSSERT CLARK
                                     Acting Assistant Attorney General

                                     ERIC R. WOMACK

                                                 11
Case 1:20-cv-02340-EGS Document 54 Filed 10/05/20 Page 12 of 12



                     Assistant Director, Federal Programs Branch

                     /s/ Joseph E. Borson
                     JOSEPH E. BORSON (Va. Bar No. 85519)
                     KUNTAL CHOLERA
                     ALEXIS ECHOLS
                     DENA M. ROTH
                     JOHN J. ROBINSON
                     Trial Attorneys
                     U.S. Department of Justice
                     Civil Division, Federal Programs Branch
                     1100 L. Street, NW
                     Washington D.C. 20005
                     (202) 514-1944
                     Joseph.Borson@usdoj.gov

                     Attorneys for Defendants




                               12
